EXHIBIT 99.1 ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of August 21, 2009 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: Rowan EXL #4 S116-E TBD TBD TBD TBD TBD Rig construction currently suspended; determination to resume construction expected during Q3 2009. Rowan EXL #3 S116-E TBD TBD TBD TBD Rig currently under construction with delivery expected in Q4 2010. Joe Douglas 240-C TBD TBD TBD TBD Resumed rig construction with delivery expected in Q3 2011. Rowan EXL #2 S116-E TBD TBD TBD TBD Rig currently under construction with delivery expected in Q3 2010. Rowan EXL #1 S116-E TBD TBD TBD TBD Rig currently under construction with delivery expected in Q2 2010. Ralph Coffman 240-C Gulf of Mexico McMoRan Low 180s January 2012 Signed two-year contract in June 2009 (see Rowan Mississippi); rig is currently under construction with delivery expected early in Q1 2010. J.P. Bussell 225-C Gulf of Mexico Shipyard Rig arrived to the shipyard in mid August for modifications/upgrades in connection with the Shell Egypt contract and is expected to remain in the shipyard until early September. Egypt Shell Low 180s May 2011 Rig is contracted for two wells (approximately 20-24 months) expected to commence during Q4 2009. Rowan-Mississippi 240-C Gulf of Mexico McMoRan Low 180s November 2010 In connection with the Ralph Coffman contract, entered into amendment in June 2009 to reduce Mississippi day rate for the remainder of the contract term.The Coffman contract contains an early termination option exercisable on or before December 31, 2009.Should McMoRan terminate the Coffman contract, the Company will earn an $18 million fee, payable in installments over the remainder of the Mississippi contract term. Hank Boswell 225-C Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C Middle East Saudi Aramco Low 180s May 2011 Scooter Yeargain 225-C Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C Gulf of Mexico Helix-ERT Low 60s September 2009 Rowan Gorilla VII 219-C West Africa Cabinda Low 330s April 2010 Rowan Gorilla VI 219-C North Sea BG Low 150s September 2009 Rig arrived to the shipyard in mid July for upgrades in connection with Norwegian certification requirements and is expected to remain in the shipyard until late September. BG Low 360s November 2009 Low 370s June 2010 Rowan Gorilla V 219-C North Sea Total Low 260s November 2009 Rowan Gorilla IV 200-C Mexico PEMEX Mid 150s July 2011 Rig was in the shipyard during the month of July 2009 for modifications in connection with the PEMEX contract before commencing operations in mid August.The day rate reprices every three months based on an index of jack-up rates.The Company is subject to a late delivery penalty of 10 percent of the day rate per day.The 7/30/2009 reprice adjustment is currently under negotiation and review with PEMEX. The next date on which the contract is expected to reprice is 10/30/2009. Rowan Gorilla III 200-C Eastern Canada ExxonMobil Mid 360s August 2009 EnCana Mid 300s March 2010 Rowan Gorilla II 200-C Gulf of Mexico Devon Low 190s January 2011 Rowan-California 116-C Middle East Available Rig was in the shipyard during the month of July 2009 for modifications/upgrades and is expected to remain in the shipyard until late September 2009. Cecil Provine 116-C Gulf of Mexico Available Rig was idle during the month of July 2009. Gilbert Rowe 116-C Middle East Maersk Low 100s March 2010 Arch Rowan 116-C Middle East Available Prior customer is contractually obligated to pay a reduced rate through early December 2009. Rig is currently in the shipyard undergoing maintenance/modifications until late September 2009. Charles Rowan 116-C Middle East Available Rig was in the shipyard during the month of July 2009 for maintenance/modifications and is expected to remain in the shipyard until mid October 2009. Rowan-Paris 116-C Middle East Maersk Low 170s January 2010 Rowan-Middletown 116-C Middle East Available Rig was idle during the month of July 2009. Conventional Jack-up Rigs: Rowan-Juneau Gulf of Mexico Available Rig was idle during the month of July 2009. Rowan-Alaska 84 Gulf of Mexico Available Rig was idle during the month of July 2009. Rowan-Louisiana 84 Gulf of Mexico Available Rig was idle during the month of July 2009. Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Rowan EXL is an enhanced version of the Super 116E class.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues. Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filings with the U. S. Securities and Exchange Commission. Revisions to Fleet Status Report Noted in Bold
